          8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 1 of 11 - Page ID # 1




 1   Mark L. Javitch* (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 402-301-5544
 3   Facsimile: 402-396-7131
 4   javitchm@gmail.com
     Attorney for Plaintiff and the Class
 5   *Pending Pro Hac Vice Admission

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEBRASKA

11
     TERRENCE SHANAHAN, individually and on              Case No.: 8:19-cv-00135
12   behalf of all others similarly situated
                                                         CLASS ACTION COMPLAINT
13                        Plaintiff,
     v.                                                  JURY TRIAL DEMANDED
14
     FORMULA 5 CAPITAL, INC., a California
15   corporation; DENTEMAX, LLC, a Delaware
16   limited liability company; JEREMY LENZ, an
     individual, RESOURCE MANAGEMENT
17   GROUP, INC., a North Carolina corporation;
     MICHAEL L. GABBARD, an individual,
18   TAMIKA BRYANT, an individual
     MACK MILLS, an individual;
19   MARC WILSON aka “SGT. MARK”, an
20   individual; JOHN DOE 1 aka “COACH JOSH”
     an individual; DAVID SHARPE, an individual
21   d/b/a LEGENDARY MARKETING;
     DNSIMPLE CORP., a Delaware corporation;
22   HOSTGATOR.COM LLC, a Florida limited
     liability company; INMOTION HOSTING, INC.,
23   a California corporation; GODADDY INC., a
24   Delaware corporation, and ETISON LLC d/b/a
     CLICKFUNNELS.COM, an Idaho limited
25   liability company.

26                      Defendants.

27
28
                                                     1
                                                                                   8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 2 of 11 - Page ID # 2




 1
 2                                      CLASS ACTION COMPLAINT
            1.     Plaintiff TERRENCE SHANAHAN (“Plaintiff”) brings this Class Action Complaint and
 3
     Demand for Jury Trial against Defendant FORMULA 5 CAPITAL, INC., d/b/a
 4
     FORMULAFUNDING.COM, Defendant DENTEMAX, LLC, Defendant JEREMY LENZ, Defendant
 5   RESOURCE MANAGEMENT GROUP, INC., d/b/a/ RESOURCEMANAGEMENTGRP.COM,
 6   Defendant MICHAEL L. GABBARD, an individual, Defendant TAMIKA BRYANT, Defendant
 7   MACK MILLS, Defendant MARC WILSON aka “SGT. MARK”, an individual; JOHN DOE 1, aka

 8   “COACH JOSH,” an individual; DAVID SHARPE, an individual, d/b/a ; DNSIMPLE CORP., a
     Delaware corporation; HOSTGATOR.COM LLC, a Florida limited liability company; GODADDY
 9
     INC., a Delaware corporation, Defendant ETISON LLC d/b/a CLICKFUNNELS.COM, and Defendant
10
     INMOTION HOSTING, INC. (together, “Defendants”) to stop their illegal practice of making
11   unauthorized calls that play prerecorded voice messages to the cellular telephones of consumers
12   nationwide, and to obtain redress for all persons injured by their conduct. Plaintiff alleges as follows
13   upon personal knowledge as to himself and his own acts and experiences, and, as to all other matters,

14   upon information and belief, including investigation conducted by his attorney.

15
                                          NATURE OF THE ACTION
16
17         2.      In the course of selling their services, Defendants placed thousands of automated calls
18   employing a prerecorded voice message to consumers’ cell phones nationwide.
19         3.      Unfortunately, Defendants did not obtain consent prior to placing these calls and,

20   therefore, are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
           4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
21
     equipment that could target millions of consumers en masse. Congress found that these calls were not
22
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
23   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
24   1969-71.
25         5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on

26   Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.

27
28
                                                         2
                                                                                                    8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 3 of 11 - Page ID # 3




 1         6.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of

 2   Plaintiff and the Class.
           7.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
 3
     calling, as well as an award of actual and statutory fines to the Class members, together with costs and
 4
     reasonable attorneys’ fees.
 5
 6                                                 PARTIES
 7
 8         8.      Plaintiff TERRENCE SHANAHAN is a natural person and is a citizen of the District of
     Nebraska.
 9
           9.      Defendant FORMULA 5 CAPITAL, INC. d/b/a FORMULA FUNDING (Defendant
10
     “FORMULA”) is a corporation organized and existing under the laws of the State of California with its
11   principal place of business at 5465 Morehouse Drive, Suite 200, San Diego, CA 92121.
12         10.     Defendant DENTEMAX, LLC (Defendant “DENTEMAX”) is a limited liability
13   company organizing and existing under the laws of the State of Delaware with its principal place of

14   business at 25925 Telegraph Road, Suite 400, Southfield, Michigan 48033.
           11.     Defendant RESOURCE MANAGEMENT GROUP, INC. (“Defendant RMG”) is a
15
     corporation organized and existing under the laws of the State of North Carolina with its principal place
16
     of business at PO Box 2491, Matthews, North Carolina, 28105.
17         12.     Defendant MICHAEL L. GABBARD (Defendant “GABBARD”) is a natural person.
18   Defendant GABBARD is manager of Defendant RMG and responsible for all actions alleged herein.
19         13.     Defendant JEREMY LENZ (Defendant “LENZ”) is a natural person. Defendant Lenz is

20   President of Defendant Formula and is responsible for all allegations herein.
           14.     Defendant TAMIKA BRYANT (Defendant “BRYANT”) is a natural person. Defendant
21
     BRYANT is responsible for the actions of of Defendant RMG, as she is the person responsible for
22
     Defendant RMG’s website in public records data.
23         15.     Defendant MACK MILLS (Defendant “MILLS”) is a natural person.
24         16.     Defendant MARC WILSON (Defendant “WILSON”) aka “SGT. MARK,” is a natural
25   person.

26         17.     Defendant JOHN DOE 1 aka “COACH JOSH” (Defendant “COACH JOSH”) is a natural
     person.
27
28
                                                        3
                                                                                                  8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 4 of 11 - Page ID # 4




 1          18.       Defendant DAVID SHARPE (Defendant “SHARPE”) is a natural person doing business

 2   as LEGENDARY MARKETER.
            19.       Defendant DNSIMPLE CORP. (Defendant “DNSIMPLE”) is a corporation organized
 3
     and existing under the laws of the State of Delaware with its principal place of business at 2412 Irwin
 4
     Street, Melbourne, Florida 32901.
 5          20.       Defendant HOSTGATOR.COM LLC (Defendant “HOSTGATOR”) is a limited liability
 6   company organized and existing under the laws of the State of Florida with its principal place of
 7   business at 10 Corporate Drive, Suite 300, Burlington, MA 01803.

 8          21.       Defendant INMOTION HOSTING, INC. (Defendant “INMOTION”) is a corporation
     organized and existing under the laws of the State of California with its principal place of business at
 9
     360 N Pacific Coast Hwy, Suite 1055, El Segundo, California 90245.
10
            22.       Defendant GODADDY INC., (Defendant “GODADDY”) is a corporation organized and
11   existing under the laws of the State of Delaware with its principal place of business at 14455 North
12   Hayden Road Suite 100, Scottsdale, Arizona 85260.
13          23.       Defendant ETISON LLC d/b/a CLICKFUNNELS.COM (Defendant

14   “CLICKFUNNELS”) is a limited liability company organized and existing under the laws of the State
     of Idaho with its principal place of business at 3443 W Bavaria Street, Eagle, Idaho 83616.
15
16
                                          JURISDICTION AND VENUE
17
18          24.       This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as the action
19   arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal statute.

20          25.       This Court has personal jurisdiction over Defendants because they placed phone calls into
     this District and in the State of Nebraska and because the events giving rise to this lawsuit occurred in
21
     this District.
22
            26.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants
23   regularly conduct business in the State of Nebraska and in this District, and because the wrongful
24   conduct giving rise to this case occurred in this District.
25
26
27
28
                                                           4
                                                                                                    8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 5 of 11 - Page ID # 5




 1
 2                                 COMMON FACTUAL ALLEGATIONS

 3
            27.    Defendants are individuals and companies that either market their services to consumers
 4
     and small businesses or aid and assist those Defendants by providing website hosting services.
 5          28.    Defendant FORMULA sells fast loans to small businesses.
 6          29.    Defendant DENTEMAX sells dental plans.
 7          30.    Defendant RMG is a debt collection company.

 8          31.    Defendants MILLS, WILSON, AND SHARPE sell information on how to make money.
            32.    To increase the reach of their efforts, Defendants repeatedly called and sent prerecorded
 9
     voice messages to thousands or possibly tens of thousands of cell phones at a time.
10
            33.    When the Class members answered their cell phones or listened to their messages
11   expecting to hear from a real person, Defendants pulled a bait and switch by playing a prerecorded
12   voice message.
13          34.    Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before

14   bombarding their cell phones with these illegal voice recordings.

15
                      FACTS SPECIFIC TO PLAINTIFF TERRENCE SHANAHAN
16
17          35.    On January 18, 2019, Plaintiff received a call and voicemail from Defendant RMG.
18          36.    Plaintiff listened to the message and it was a prerecorded voice asking Plaintiff to call
19   Defendant RMG at 980-999-8205 and directing it to its website at resourcemanagementgrp.com.

20          37.    When the call was returned, Defendant RMG had no explanation for why it called
     Plaintiff.
21
            38.    Defendant RMG’s website at resourcemanagementgrp.com is hosted by Defendant
22
     HOSTGATOR.
23          39.    In total, Defendant RMG called Plaintiff at least 10 (ten) times.
24          40.    On January 28, 2019, Plaintiff received a call from Defendant FORMULA and/or their
25   agents on his cell phone.

26          41.    When Plaintiff listened to the message, he heard a prerecorded voice message advertising
     Defendant FORMULA’s services.
27
28
                                                         5
                                                                                                   8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 6 of 11 - Page ID # 6




 1         42.     Plaintiff called Defendant FORMULA back and was connected with Defendant

 2   FORMULA’s live telemarketing agent.
           43.     In total, Defendant FORMULA called Plaintiff at least 10 (ten) times.
 3
           44.     On January 28, 2019, Defendant MILLS called Plaintiff and left an automated voicemail.
 4
           45.     When Plaintiff listened to the voicemail, he heard a prerecorded voice message
 5   advertising Defendant MILLS’ services directing listeners to visit Defendant MILLS’ websites,
 6   heresmoreinfo.com and realresultsmethod.com
 7         46.     Defendant MILLS’ website at heresmoreinfo.com is hosted by Defendant GODADDY.

 8         47.     Defendant MILLS’ website at realresultsmethod.com is hosted by Defendant
     DNSIMPLE and Defendant CLICKFUNNELS.
 9
           48.     On February 6, 2019, Defendant WILSON called Plaintiff and left an automated
10
     voicemail.
11         49.     When Plaintiff listened to the voicemail, he heard a prerecorded voice message
12   advertising Defendant WILSON’s services directing listeners to visit Defendant WILSON’s websites,
13   retirewithsarge.biz, retirewithsarge.com, member.builders and successwithsgtmarc.com.

14         50.     Defendant WILSON’s website at retirewithsarge.biz is hosted by Defendant DNSIMPLE
     and Defendant CLICKFUNNELS.
15
           51.     Defendant WILSON’s website at retirewithsarge.com is hosted by Defendant
16
     DNSIMPLE and Defendant CLICKFUNNELS.
17         52.     Defendant WILSON’s website at successwithsgtmarc.com is hosted by Defendant
18   GODADDY.
19         53.     Defendant WILSON’s website at member.builders is hosted by Defendant INMOTION.

20         54.     In total, Defendant WILSON called Plaintiff at least 25 (twenty) times.
           55.     On February 13, 2019, Plaintiff received a call from Defendant DENTEMAX and/or their
21
     agents on his cell phone.
22
           56.     When Plaintiff answered, he heard a prerecorded voice message asking him to “press
23   one.” Plaintiff was connected with a live agent from Defendant DENTEMAX.
24         57.     In total, Defendant DENTEMAX called Plaintiff at least 25 (twenty-five) times.
25         58.     On February 21, 2019, Plaintiff received a call from Defendant SHARPE and/or their

26   agents on his cell phone.

27
28
                                                       6
                                                                                               8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 7 of 11 - Page ID # 7




 1         59.     When Plaintiff answered, he heard a prerecorded voice message advertising Defendant

 2   SHARPE’s services and directing listeners to visit Defendant SHARPE’s website,
     legendarymarketer.com.
 3
           60.     In total, Defendant SHARPE called Plaintiff at least 25 (twenty-five) times.
 4
           61.     Defendant SHARPE’s website at legendarymarketer.com is hosted by Defendant
 5   GODADDY.
 6         62.     On February 28, 2019, Plaintiff received a call from Defendant COACH JOSH and/or
 7   their agents on his cell phone.

 8         63.     When Plaintiff answered, he heard a prerecorded voice message directing him to
     Defendant COACH JOSH’s websites at veterantowealth.biz, veterantowealth.net, and
 9
     mywebsite.clickfunnels.com/callie27247710.
10
           64.     Defendant COACH JOSH’s websites at veterantowealth.net and veterantowealth.biz are
11   hosted by Defendant GODADDY.
12         65.     Defendant COACH JOSH’s website at mywebsite.clickfunnels.com/callie27247710 is
13   hosted by Defendant CLICKFUNNELS.

14         66.     In total, Defendant COACH JOSH called Plaintiff at least 10 (ten) times.
           67.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship
15
     with Defendants and has never requested that Defendants contact him in any manner.
16
           68.     Defendants’ calls violated Plaintiff’s statutory rights and his right to privacy.
17
18                                          CLASS ALLEGATIONS
19
20         69.     Class Definition: Plaintiff Shanahan brings this action pursuant to Federal Rule of Civil
     Procedure 23(b)(3) on behalf of himself and a class defined as follows:
21
22
                       No Consent Class. All persons in the United States who: (1) from the last 4
23                     years to present (2) received at least one telephone call; (3) on his or her cellular
24                     telephone; (4) that was called using an autodialer and/or played a prerecorded
25                     voice message; (5) for the purpose of performing or selling Defendants’

26                     services; (6) where Defendants did not have any record of prior express written
                       consent to place such call at the time it was made.
27
28
                                                          7
                                                                                                       8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 8 of 11 - Page ID # 8




 1
 2         70.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
     over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
 3
     successors, predecessors, and any entity in which the Defendants or their parents have a controlling
 4
     interest and its current or former employees, officers and directors; (3) persons who properly execute
 5   and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
 6   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
 7   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

 8         71.     Numerosity: The exact number of the Class members is unknown and not available to
     Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
 9
     placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
10
     the Class can be identified through Defendants’ records.
11         72.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in
12   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
13   conduct and unsolicited telephone calls.

14         73.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the
     interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
15
     behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
16
     other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
17   competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and his
18   counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and
19   have the financial resources to do so.

20         74.     Policies Generally Applicable to the Class: This class action is appropriate for
     certification because Defendants have acted or refused to act on grounds generally applicable to the
21
     Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
22
     standards of conduct toward the Class members and making final injunctive relief appropriate with
23   respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class
24   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
25   respect to the Class as a whole, not on facts or law applicable only to Plaintiff.

26         75.     Commonality and Predominance: There are many questions of law and fact common to
     the claims of Plaintiff and the Class, and those questions predominate over any questions that may
27
28
                                                          8
                                                                                                     8:19-cv-00135
        8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 9 of 11 - Page ID # 9




 1   affect individual members of the Class. Common questions for the Class include, but are not

 2   necessarily limited to the following:
           i.         Whether Defendants’ conduct violated the TCPA;
 3
         ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
 4
         iii.         Whether Defendants called and played its voice recordings to thousands of cell phones;
 5       iv.          Whether Defendants obtained prior written consent prior to contacting any members of
 6   the Class;
 7        v.          Whether members of the Class are entitled to treble damages based on the knowingness

 8   or willfulness of Defendants’ conduct.
                76.   Superiority: This case is also appropriate for class certification because class
 9
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
10
     controversy as joinder of all parties is impracticable. The damages suffered by the individual members
11   of the Class will likely be relatively small, especially given the burden and expense of individual
12   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually
13   impossible for the individual members of the Class to obtain effective relief from Defendants’

14   misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
     preferable to a class action, because individual litigation would increase the delay and expense to all
15
     parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
16
     class action presents far fewer management difficulties and provides the benefits of single adjudication,
17   economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
18   expense will be fostered and uniformity of decisions ensured.
19
20                                               CAUSE OF ACTION
                                              Violation of 47 U.S.C. § 227
21
                                         (On behalf of Plaintiff and the Class)
22
23              77.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
24              78.   Defendants and/or its agent placed telephone calls to Plaintiff’s and the Class members’
25   cellular telephones without having their prior express written consent to do so.

26              79.   Defendants’ calls were made for a commercial purpose.

27
28
                                                             9
                                                                                                         8:19-cv-00135
       8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 10 of 11 - Page ID # 10




 1          80.     Defendants played a prerecorded voice message to the cell phones of Plaintiff and the

 2    Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
            81.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
 3
      Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
 4
      them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
 5    their illegal calling campaign.
 6          82.     Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under
 7    47 U.S.C. § 227(b)(3)(C).

 8          83.     If the court finds that Defendants willfully and/or knowingly violated this subsection, the
      court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).
 9
10
                                              PRAYER FOR RELIEF
11
12   WHEREFORE, Plaintiff TERRENCE SHANAHAN, individually and on behalf of the Class, prays for
13   the following relief:

14
            A.      An order certifying the Class as defined above, appointing Plaintiff TERRENCE
15
                    SHANAHAN as the Class representative and appointing his counsel as Class Counsel;
16
            B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
17          C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
18                  and knowingly;
19          D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the

20                  call recipients’ prior express written consent to receive such calls, and otherwise
                    protecting interests of the Class;
21
            E.      An award of actual damages and/or statutory fines and penalties;
22
            F.      An award of reasonable attorneys’ fees and costs; and
23          G.      Such other and further relief that the Court deems reasonable and just.
24
25                                                JURY DEMAND

26          Plaintiff requests a trial by jury of all claims that can be so tried.

27
28
                                                           10
                                                                                                    8:19-cv-00135
     8:19-cv-00135-RFR-SMB Doc # 1 Filed: 03/28/19 Page 11 of 11 - Page ID # 11




 1      Dated: March 28, 2019

 2                                    Respectfully submitted,

 3
                                      TERRENCE SHANAHAN, individually and on
 4
                                             behalf of all others similarly situated,
 5
 6                                    By: /s/ Mark L. Javitch                     .
                                      Plaintiff’s Attorney
 7
 8                                    Mark L. Javitch (California SBN 323729)*
                                      Mark L. Javitch, Attorney at Law
 9                                    210 S. Ellsworth Ave #486
                                      San Mateo CA 94401
10                                    Tel: 402-301-5544
                                      Fax: 402-396-7131
11
12                                    Attorney for Plaintiff and the Putative Class
                                      *Pending Pro Hac Vice Admission
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            11
                                                                                        8:19-cv-00135
